54 N.J. 523 (1969)
257 A.2d 697
IN THE MATTER OF THE PETITION OF WALTER C. KEOGH-DWYER, CANDIDATE FOR GENERAL ASSEMBLY OF THE FIFTEENTH DISTRICT.
The Supreme Court of New Jersey.
Argued October 14, 1969.
Decided October 14, 1969.
Mr. Walter C. Keogh-Dwyer argued the cause in propria persona.
Mr. Wesley L. Lance argued the cause for respondent Walter E. Foran.
Mr. Emanuel A. Honig argued the cause for respondent Robert E. Littell.
PER CURIAM.
The judgment is affirmed substantially for the reasons given by the trial court. No costs in any Court.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.